1

2

3

4                                  UNITED STATES DISTRICT COURT
5                                         DISTRICT OF NEVADA
6
                                                      ***
7

8    WENDY BUTENSKY,                                       Case No. 2:16-cv-01718-JCM-VCF
9                                             Plaintiff,                      ORDER
             v.
10
     FEDERAL EXPRESS CORPORATION,
11
                                           Defendant.
12

13          Presently before the court is plaintiff Wendy Butensky’s motion to extend. (ECF No.

14   62).

15          On October 23, 2017, the court ordered the parties to file a proposed joint pretrial order

16   by January 26, 2018. (ECF No. 42). Before the filing deadline passed, defendant FedEx

17   Corporation filed a motion for summary judgment. (ECF No. 43). On September 7, 2018, the

18   court adjudicated the motion for summary judgment, which triggered the 30-day time period to

19   file a proposed joint pretrial order as provided under Local Rule 26-1(b)(5). (ECF No. 59); LR
20   26-1(b)(5). To date, the parties have not filed a proposed joint pretrial order.

21          On March 26, 2019, the court ordered plaintiff to show cause as to why the court should

22   not dismiss the action for failure to prosecute. (ECF No. 60). On April 2, 2019, plaintiff filed a

23   declaration stating that she inadvertently failed to comply with the deadline to file a proposed

24   joint pretrial order and plans to file the document on April 15, 2019. (ECF No. 61).

25          Now, plaintiff requests that the court set the filing deadline on April 25, 2019. (ECF No.

26   62). Plaintiff states in a sworn declaration that a draft of the order is complete, but the parties
27   need additional time to make final revisions. (ECF No. 62-1). Good cause appearing, the court

28   will grant plaintiff’s motion. The court will not permit any further extensions to the proposed
1    joint pretrial order filing deadline.

2            Accordingly,

3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to

4    extend (ECF No. 62) be, and the same hereby is, GRANTED.

5            IT IS FURTHER ORDERED that the parties shall file a proposed joint pretrial order on

6    or before April 25, 2019.

7            DATED THIS 18th day of April 2019.
8

9
                                                        JAMES C. MAHAN
10                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
